MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be                                    Dec 29 2017, 11:22 am
regarded as precedent or cited before any
court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
                                                                              Court of Appeals
the defense of res judicata, collateral                                         and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Charles W. Lahey                                        Curtis T. Hill, Jr.
South Bend, Indiana                                     Attorney General of Indiana
                                                        Michael Gene Worden
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jefferson Mitchell Dean,                                December 29, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        71A03-1704-CR-689
        v.                                              Appeal from the St. Joseph
                                                        Superior Court
State of Indiana,                                       The Honorable Jeffrey L. Sanford,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        71D03-1511-F1-15



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A03-1704-CR-689 | December 29, 2017            Page 1 of 18
                                       Statement of the Case
[1]   Jefferson Mitchell Dean (“Dean”) appeals his conviction, following a jury trial,

      for Level 4 felony child molesting.1 Dean contends that the trial court used an

      improper standard of review when the trial court ruled on his motion to

      suppress his police statement, and he makes policy arguments regarding the

      tactics used by police interrogators.


[2]   Because Dean is appealing following a conviction, his challenge to the trial

      court’s ruling on his motion to suppress would more appropriately be framed as

      whether the trial court properly admitted the evidence of his police statements

      at trial. However, Dean waived any admission of evidence argument when he

      stipulated at trial to the admissibility of the exhibit that contained his police

      statement as part of a defense strategy. Thus, we will not review Dean’s

      argument regarding the trial court’s ruling on his motion to suppress. Nor will

      we review Dean’s policy arguments as they do not present a reviewable

      appellate issue and amount to a request for an advisory opinion.


[3]   We affirm.


                                                     Issue
                 Whether Dean waived any appellate challenge relating to the
                 admissibility of the exhibit containing his police statement by
                 stipulating at trial to the admissibility of the exhibit.




      1
          IND. CODE § 35-42-4-3.


      Court of Appeals of Indiana | Memorandum Decision 71A03-1704-CR-689 | December 29, 2017   Page 2 of 18
                                                     Facts
[4]   In August 2015, eight-year-old A.C. told her babysitter that Dean, her

      stepfather, had inappropriately touched her vaginal area. The babysitter told

      A.C.’s father about the allegations, and he called the police. A.C.’s father also

      took her to the hospital for an examination and to the CASIE Center in South

      Bend for a forensic interview.


[5]   Thereafter, on August 20, 2015, Dean went to the police station and was

      interviewed by Detective Lieutenant Brad Haney (“Detective Haney”) of the St.

      Joseph County Special Victims Unit. Dean was aware that he had been

      accused of inappropriately touching A.C. Detective Haney asked Dean about

      his education, and Dean replied that he had finished tenth grade and “read

      backwards.” (State’s Ex. 3). The detective carefully explained the Miranda

      rights and waiver form, and Dean signed it. During this interview (“Interview

      #1”), Dean denied that he had touched A.C. in an inappropriate manner and

      suggested that she was lying. At the conclusion of the interview, Dean left the

      police station.


[6]   Three months later, on November 17, 2015, Detective Haney again interviewed

      Dean at the police station (“Interview #2”). Dean came to the interview

      knowing that he was going to take a polygraph examination. Detective

      Sergeant Scott Bryant (“Detective Bryant”) advised Dean of his rights, and

      Dean signed a waiver of rights. Dean also signed a consent to take a polygraph

      examination, which was administered by Detective Bryant. After the

      polygraph examination, Detective Bryant told Dean that he had failed the
      Court of Appeals of Indiana | Memorandum Decision 71A03-1704-CR-689 | December 29, 2017   Page 3 of 18
      polygraph examination. Dean later admitted to Detective Bryant that he had

      touched the front of A.C.’s pants over her clothing and said he did so in order

      to describe to her where she should not let little boys touch her.


[7]   After the polygraph examination, Detective Haney questioned Dean. Dean

      told the detective that he had caught A.C. with her mother’s vibrator. He said

      because of that incident, he had touched the inside of A.C.’s pants at her

      waistline to instruct her where little boys should not touch her. Later in the

      interview, Dean admitted that he had once touched the inside of A.C.’s vagina

      with the tip of his pinky, and he drew on a diagram to show how far he had

      inserted his pinky. Dean then stated that he felt bad and wanted to “go through

      classes and shit.” (State’s Ex. 5). The detective agreed that Dean probably

      needed some help or counseling. Detective Haney told Dean that he should

      write an apology letter to A.C. Dean agreed to do so but said he was not “book

      smart” or good at writing. (State’s Ex. 5). Dean then dictated a letter for A.C.

      to Detective Haney, and he signed the letter. In this letter, Dean stated as

      follows:


              I’m sorry for what I did and it wasn’t meaning to happen like
              that. I love you and your sister to death and if we can get over
              this it will never happen again. I’m sorry about touching you on
              your private area (vagina), it will never happen again. I would
              like to start taking classes. Going through this is hurting your
              mom and your little brother. I just [l]ove you and your brother
              and sister dearly and [I]’m very sorry for doing it and it will never
              happen again.




      Court of Appeals of Indiana | Memorandum Decision 71A03-1704-CR-689 | December 29, 2017   Page 4 of 18
      (State’s Ex. 8). Dean then told Detective Haney that he was already taking

      classes and had more scheduled. Dean asked the detective if he could go home,

      and the detective informed him that he could not because he had “made some

      admissions” and was in custody. (State’s Ex. 5).


[8]   Subsequently, the State charged Dean with Level 1 felony child molesting. In

      May 2016, Dean filed a motion to suppress his statements to Detective Haney

      during Interview #1 and his statements made to Detective Haney and Detective

      Bryan during Interview #2 and the polygraph examination. He contended that

      his statements were not voluntarily made and that he had made “a false

      confession” because the officers had made “explicit promises” that he would

      not be incarcerated but would just receive counseling. (App. Vol. 2 at 182).


[9]   In July 2016, the trial court held a hearing on Dean’s suppression motion.

      Dean argued that the two police interviews should be suppressed because the

      statements were involuntary and induced by the police making “express

      promises[.]” (Tr. Vol. 2 at 10). Dean acknowledged that Interview #1 did not

      contain a confession. He argued that the video of the polygraph examination

      that occurred during Interview #2 should not be shown the jury during the

      upcoming trial. The State agreed and indicated that it was not planning on

      presenting the video of the polygraph examination at trial and that it was going

      to redact any reference to the polygraph from the videotapes. Both parties

      agreed that the videos alone were sufficient for the trial court to decide whether

      Dean’s police statement was voluntary, and neither party presented witnesses.



      Court of Appeals of Indiana | Memorandum Decision 71A03-1704-CR-689 | December 29, 2017   Page 5 of 18
       At the end of the hearing, the trial court took the matter under advisement. 2

       Thereafter, the trial court issued an order denying Dean’s motion to suppress

       and ultimately found that Dean’s “confession [wa]s a product of rational

       intellect and not the result of promises or improper influence.” (App. Vol. 2 at

       169). Dean did not file appeal the denial of his suppression motion.


[10]   The trial court held a four-day jury trial on February 21-24, 2017. On the first

       morning of trial, the State informed the trial court that Dean’s counsel intended

       to stipulate to the admission of the unredacted videos of his police statements

       (Interview #1 and Interview #2). Dean’s counsel confirmed that he “intend[ed]

       to ask that the unredacted statement be introduced” and that “obviously by

       stipulating to that, I don’t have an objection.” (Tr. Vol. 2 at 25).


[11]   Later in the pretrial discussions, when the parties were discussing the

       stipulation, Dean’s counsel stated that his “position [wa]s simply that [Dean]

       w[ould] stipulate to the State introducing the video of Mr. Dean unredacted in

       complete form” and to include the video of the polygraph examination. (Tr.

       Vol. 2 at 33, 34). Dean’s counsel also explained that he was planning to ask the

       trial court for a limiting instruction to inform the jury that it should not consider




       2
         During the hearing, the trial court suggested that Dean, not the State, had the burden of showing that his
       confession, which he sought to suppress, was involuntary. The trial court suggested that the burden was no
       longer on the State because Dean had signed a waiver of rights. When Dean disagreed, the trial court
       suggested that Dean had “a great issue for an appeal.” (Tr. Vol. 2 at 9). The State clarified that Dean’s
       waiver of rights form weighed in favor of determining that his statement was voluntary but was not the sole
       factor in determining the voluntariness. Additionally, the State informed the trial court that it agreed with
       Dean that the burden was on the State once Dean had asserted that his statement was involuntary.

       Court of Appeals of Indiana | Memorandum Decision 71A03-1704-CR-689 | December 29, 2017           Page 6 of 18
       the police officers’ statement that Dean had failed the polygraph as evidence.

       Dean’s counsel explained his defense theory for the admission of the

       unredacted police statements as follows:


               I think that the entire film needs to be shown because we have an
               allegation that it was not voluntary and that it was a false
               confession and it was induced by a promise. And my client
               [Dean] is going to explain that. I don’t see how that point can be
               made without showing the entire video warts and all. And the
               fact that it contains a polygraph doesn’t bother me as long as the
               jury is instructed that they are not [to] consider it, and they’re not
               being advised whether he passed it or didn’t pass it, and that
               those results would not be reliable and [would] not be admissible
               anyway.

       (Tr. Vol. 2 at 34).


[12]   During opening statements, Dean’s counsel told the jury that it would be seeing

       the videotapes of Dean’s police interviews, including the polygraph

       examination. His counsel stated that Dean had told the police, during the

       interviews, that he had not touched A.C. and that Dean had only later admitted

       to touching her because the police had told him that he could get counseling.

       Dean’s counsel contended that Dean’s admission was a “false confession

       induced by trickery.” (Tr. Vol. 2 at 53). Additionally, Dean’s counsel told the

       jury that it would hear testimony from A.C. and from Dean and suggested that

       the jury would have to make its final determination based upon their

       testimonies.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1704-CR-689 | December 29, 2017   Page 7 of 18
[13]   During the trial, A.C. testified that Dean, who watched her while her mother

       worked nights, had touched her vagina with his hands while her clothes were

       still on her and that he had “move[d] around” his hands while doing so. (Tr.

       Vol.3 at 18). She testified that he had touched her on the outside of her clothes

       and had also put his hands in her pants and underwear and had touched her

       “private part.” (Tr. Vol. 3 at 16). A.C. testified that Dean touched her “[o]n

       the outside” of her vagina and not the inside. (Tr. Vol. 3 at 20). Additionally,

       she testified that Dean told her not to tell anyone what he had done.


[14]   On the second day of the jury trial, before Detective Haney’s testimony, the

       State informed the trial court that the parties had reached an agreement on the

       stipulation for the admissibility of the videos of Dean’s two police interviews.

       Interview #1 was State’s Exhibit 3, and Interview #2 was State’s Exhibit 5.

       When the State moved to admit State’s Exhibit 3 into evidence during

       Detective Haney’s testimony, Dean’s counsel stated, “No objection, your

       Honor.” (Tr. Vol. 3 at 100). The trial court then read to the jury the parties’

       stipulation, which provided as follows:


               Comes now the State of Indiana . . . and the Defendant by
               counsel . . . and hereby stipulate and agree as follows:

               1. That the Defendant, Jefferson Dean, submitted to a polygraph
               examination on November 17, 2015.

               2. Detective Sergeant Scott Bryant administered the polygraph
               examination.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1704-CR-689 | December 29, 2017   Page 8 of 18
        3. Detective Sergeant Scott Bryant advised the Defendant of his
        Miranda rights prior to administering the polygraph
        examination.

        4. The Defendant hereby waives his objection to the admission of
        evidence relating to his submission to the polygraph
        examination, the questions contained in the examination, the
        answers he gave to said questions, and the results of the
        examination.

        5. The polygraph examination was audio and video-recorded on
        November 17, 2015.

        6. The Defendant acknowledges his right to objection to the
        admission of this recording and specifically waives any objections to
        the contents of the recording being admitted, or that a proper
        foundation must be laid for the recording and stipulates to the
        admissibility of the recording.

        7. The Defendant reserves the right to argue the voluntariness of
        his waiver of rights to participate in the polygraph examination
        to the jury as raised in his Motion to Suppress. Defendant
        acknowledges that the results of the polygraph will be admitted
        as part of the video recording and does not wish to have it
        redacted. The Defendant will supply an instruction to the Court
        indicating that the jury should not consider the polygrapher’s
        opinion of the test results as substantive evidence and the jury is
        to determine the truthfulness of the statements.

        8. The Defendant further acknowledges and makes a record of
        the fact that there is a strategical trial tactic for agreeing to the
        admission and stipulation of the evidence related to the
        polygraph examination and wishes to have it presented to the
        jury in total.

(Tr. Vol. 3 at 100-02) (emphases added). After reading the stipulation, the trial

court added, “That is the stipulation. So they’ve agreed that all this stuff is


Court of Appeals of Indiana | Memorandum Decision 71A03-1704-CR-689 | December 29, 2017   Page 9 of 18
       admitted. What you do with that evidence is strictly up to you.” (Tr. Vol. 3 at

       102).


[15]   The State then played State’s Exhibit 3, the video of Interview #1, for the jury.

       Dean’s counsel then thoroughly cross-examined Detective Haney about

       Interview #1. Dean’s counsel questioned the detective about his interrogation

       techniques, including the use of deception, that he had used during Interview

       #1. Counsel also asked the detective multiple times whether Dean had been

       free to leave the interview room, and the detective replied that he had been.


[16]   On the beginning of the third day of trial, Dean—despite having stipulated to

       the admissibility of the recording of his police interviews—filed a “Renewal of

       Objection to Evidence and Motion for Instruction to Jury.” (App. Vol. 2 at 82).

       In his motion, Dean stated that he was “renew[ing] his objection to the

       introduction of videotapes of [his] interrogation by [O]fficers Haney and Bryant

       on the grounds that the statement taken from [Dean] was not voluntary and

       that it was induced by implicit promises of leniency.” (App. Vol. 2 at 82). The

       trial court discussed Dean’s motion with the parties outside the presence of the

       jury. The trial court, noting that Dean’s motion was the same “argument [he

       had] made for suppressing the statement in the first place[,]” denied Dean’s

       motion “based on [its] previous ruling.” (Tr. Vol. 4 at 4). The trial court,

       however, agreed that it would give Dean’s proposed limiting instruction, which

       provided that Dean’s statements in the videotape were admissible evidence and

       that the statements by the detectives were not to be considered as evidence.

       Dean’s counsel acknowledged that the trial court was finding that the police

       Court of Appeals of Indiana | Memorandum Decision 71A03-1704-CR-689 | December 29, 2017   Page 10 of 18
       statements were admissible, but he suggested that he was going to make an

       argument to the jury regarding the voluntariness of the police statements so that

       the jury could determine “the level of believability they treat the evidence.” (Tr.

       Vol. 4 at 5). The trial court agreed that Dean could argue about the weight of

       the police statements.


[17]   Also that morning, while still outside the presence of the jury, the State, in an

       effort to “make a record[,]” reminded the trial court that the parties had entered

       a stipulation regarding the admissibility of State’s Exhibit 5, which contained

       Interview #2 and the polygraph examination. Dean’s counsel stated that he

       had “[n]o objection.” (Tr. Vol. 4 at 9). The trial court admitted State’s Exhibit

       5, stating that “Exhibit 5 [wa]s in.” (Tr. Vol. 4 at 9). Thereafter, Dean’s

       counsel stated, “Oh, wait. Except, of course, subject to my original objection

       about voluntariness.” (Tr. Vol. 4 at 9). The trial court reminded counsel that it

       had denied that objection and then stated: “There’s a new rule you don’t have

       to continue making objections. Do you know that? I’ve made a definitive

       ruling on that. It’s during trial. You don’t need to make another objection. I

       denied your motion.” (Tr. Vol. 4 at 9).3


[18]   Thereafter, the State called Detective Bryant as a witness. The detective

       testified that he had administered a polygraph examination to Dean during his




       3
         The “new rule” mentioned by the trial court would have been Indiana Evidence Rule 103(b), which
       provides that “[o]nce the court rules definitively on the record at trial a party need not renew an objection . . .
       to preserve a claim of error for appeal.” This rule became effective January 1, 2014.

       Court of Appeals of Indiana | Memorandum Decision 71A03-1704-CR-689 | December 29, 2017              Page 11 of 18
second interview with the police. When the State was ready to publish State’s

Exhibit 5, the video of the polygraph examination from Interview #2, the State

stated, “pursuant to the stipulation, your Honor, the State would move to

publish the previously admitted State’s Exhibit No. 5.” (Tr. Vol. 4 at 19). The

trial court then stated, “Mr. Lahey [Dean’s counsel], no objection I take it?”

(Tr. Vol. 4 at 19). Dean’s counsel responded, “No objection.” (Tr. Vol. 4 at

19). Before playing the video for the jury, the trial court gave Dean’s proposed

limiting instruction, which provided as follows:


               You are about to be shown a videotape of an
               interrogation of Jefferson Dean by Detectives Haney
               and Bryant of the Special Victims Unit. What Jefferson
               Dean says in this videotape is admissible evidence and you
               may consider it like all other evidence you have heard in this
               trial. Statements by the Police Officers, however, were
               not given under oath, were not subject to cross
               examination and are not evidence. You may not
               consider those statements as evidence.

               Specifically, you will hear Officer Bryant tell Mr. Dean
               that Officer Bryant determined that the polygraph
               indicated deception by Jefferson Dean in some of his
               answers. The fact that Jefferson Dean submitted to the
               Polygraph Examination is evidence and may be
               considered by you. However, Detective Bryant will not
               be permitted to testify in court about the results of this
               examination or whether they indicated deception or
               not. You may not consider any statements made by
               him in the videotape as evidence in this case. This
               includes any statement by Detective Bryant about his
               interpretation of polygraph results.



Court of Appeals of Indiana | Memorandum Decision 71A03-1704-CR-689 | December 29, 2017   Page 12 of 18
       (App. Vol. 2 at 82) (emphasis added). The trial court then played the polygraph

       examination portion of the video from State’s Exhibit 5.


[19]   When Detective Haney testified, the State then moved to publish the portion of

       the video from State’s Exhibit 5 that contained Dean’s interview with Detective

       Haney. Prior to playing the video, the State told the trial court, “Your Honor,

       pursuant to the previous stipulation, we’ll go ahead and just start the video.”

       (Tr. Vol. 4 at 28). The trial court replied, “Okay,” and Dean’s counsel made no

       comment. (Tr. Vol. 4 at 28). Then the State published the portion of the video

       where Dean had admitted to Detective Haney that he had touched A.C.’s

       private area. Thereafter, the State moved to admit State’s Exhibit 8, the

       dictated apology letter in which Dean admitted that he had touched A.C.’s

       vagina, and Dean’s counsel stated, “No objection.” (Tr. Vol. 4 at 29).


[20]   Dean testified on his own behalf and denied that he had molested A.C. He

       acknowledged that he had told Detective Haney that he had touched A.C. but

       claimed that he had done so because he “was scared of the outcome of what

       would happen if [he] didn’t admit to something that [he] didn’t do.” (Tr. Vol. 4

       at 74). Dean also testified that he had admitted touching A.C. only because he

       thought that he would just have to go to counseling. He believed that he would

       go to prison if he did not admit to touching her.


[21]   On cross-examination, Dean acknowledged that he had voluntarily talked to

       the police during Interview #1 and Interview #2. He also testified that he had

       voluntarily taken the polygraph examination. The State also had Dean clarify


       Court of Appeals of Indiana | Memorandum Decision 71A03-1704-CR-689 | December 29, 2017   Page 13 of 18
       that the police had never told him that he would get counseling without jail

       time if he admitted to his crime.


[22]   During closing arguments, Dean’s counsel reminded the jury of the limiting

       instruction that explained that Dean’s statements to police, which were

       contained in State’s Exhibit 5, were “admissible evidence[,]” but counsel argued

       that Dean’s confession to the police was a “false confession.” (Tr. Vol. 4 at

       112, 113, 116). Counsel also argued that the jury should not view Dean’s

       admission as a confession because he was “induced by promises” and subjected

       to “very aggressive” interrogation tactics. (Tr. Vol. 4 at 114, 116). Dean’s

       counsel suggested that Dean’s “claim that his confession was false” should

       “raise a reasonable doubt about whether [the jury] should accept his confession

       as true[.]” (Tr. Vol. 4 at 113). Additionally, his counsel asserted that the jury

       should find credibility in Dean’s testimony that he had “confessed only because

       . . . [he] thought that’s what [he] had to do and not because [he] had done it.”

       (Tr. Vol. 4 at 129).


[23]   As part of the final instructions given to the jury, the trial court gave

       instructions for the lesser-included offenses of Level 4 felony child molesting

       and Level 6 battery. The trial court also gave the two jury instructions

       regarding Dean’s argument about the voluntariness of his police statement.

       The jury found Dean guilty of the lesser-included offense of Level 4 felony child

       molesting. The trial court imposed a six (6) year sentence, with two (2) years

       executed and four (4) years suspended to probation. Dean now appeals.



       Court of Appeals of Indiana | Memorandum Decision 71A03-1704-CR-689 | December 29, 2017   Page 14 of 18
                                                   Decision
[24]   On appeal, Dean does not challenge the actual admissibility of State’s Exhibit

       5, which included Dean’s statements to police and the polygraph examination

       from Interview #2. Indeed, he cannot do so because he stipulated to the

       admissibility of the exhibit as part of his defense strategy. Instead, he makes

       arguments that are tangential to the admission of State’s Exhibit 5. Specifically,

       he contends that the trial court used an improper standard of review when it

       ruled on his motion to suppress, and he makes general policy arguments

       regarding the propriety of deceptive tactics used by police interrogators.


[25]   Because Dean is appealing following a conviction, we note that Dean’s first

       challenge regarding the trial court’s ruling on his motion to suppress would

       more appropriately be framed as whether the trial court properly admitted the

       evidence at trial. See Fry v. State, 25 N.E.3d 237, 241 (Ind. Ct. App. 2015), trans.

       denied. The admission and exclusion of evidence falls within the sound

       discretion of the trial court, and we review the admission of evidence only for

       an abuse of discretion. Wilson v. State, 765 N.E.2d 1265, 1272 (Ind. 2002).


[26]   However, as noted above, Dean stipulated to the admissibility of State’s Exhibit

       5 for defense strategy reasons. Indeed, Dean acknowledges that “the recording

       of [his] interrogation” was “admitted without objection” at trial and states that

       admission was “a matter of Defense trial tactics” as explained in the

       “stipulation presented to the jury.” (Dean’s Br. 8). In the parties’ stipulation,

       Dean “waive[d] any objection to the contents of the recording being admitted”

       and “stipulate[d] to the admissibility of the recording.” (Tr. Vol. 3 at 101).
       Court of Appeals of Indiana | Memorandum Decision 71A03-1704-CR-689 | December 29, 2017   Page 15 of 18
       Dean reserved his right to “argue the voluntariness” of his statements contained

       within the exhibit so that the “jury [could] determine the truthfulness of the

       statements.” (Tr. Vol. 3 at 101, 102). Dean’s counsel argued to the jury that

       they should put no weight into the credibility of Dean’s police statements and

       should disregard them because they were not voluntarily made. The jury made

       its credibility determination, and we will not review or reweigh such a jury

       decision. See Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). Because Dean is

       appealing following a conviction, his argument regarding the trial court’s ruling

       on his motion to suppress is misplaced. Furthermore, he has waived any

       admission of evidence argument when he stipulated at trial to the admissibility

       of the exhibit that contained his police statement as part of a defense strategy.


[27]   Waiver notwithstanding, even if we were to construe Dean’s appellate

       arguments as a challenge to the admissibility of his statements in State’s Exhibit

       5 and he had not stipulated to the admissibility of the exhibit, any potential

       error in the admission of the statements would be harmless error because they

       were merely cumulative of other admitted evidence, including A.C.’s testimony

       and State’s Exhibit 8 (Dean’s apology letter in which he admitted that he had

       touched A.C.’s vagina). See Turner v. State, 953 N.E.2d 1039, 1059 (Ind. 2011)

       (holding that an improper admission of evidence is harmless error where the

       conviction is supported by “substantial independent evidence of guilt satisfying

       the reviewing court there is no substantial likelihood the challenged evidence

       contributed to the conviction”); King v. State, 985 N.E.2d 755, 759 n.4 (Ind. Ct.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1704-CR-689 | December 29, 2017   Page 16 of 18
Ohio App. 2013) (explaining that any error in the admission of evidence that is

       merely cumulative of other evidence admitted is harmless), trans. denied.


[28]   We also note that Dean’s arguments regarding the propriety of deceptive tactics

       used by police interrogators merely equate to policy arguments and do not raise

       reviewable appellate issues. More specifically, Dean cites to Henry v. State, 738
N.E.2d 663 (Ind. 2000), a case in which our Indiana Supreme Court stated that

       it did not condone deceptive police interrogation tactics, but it specifically

       refused to hold that such tactics would automatically render a confession

       inadmissible. Henry, 738 N.E.2d at 664. Instead, the Henry Court explained

       that such tactics “weigh[ed] heavily against the voluntariness of [a] defendant’s

       confession” and would be viewed as one of the factors under the “‘totality of

       the circumstances’ test” for determining the voluntariness of a confession. Id. at

       665. Dean also refers to Detective Haney’s cross-examination testimony that

       police officers are allowed to use deceit in a police interrogation and that

       caselaw had permitted such a practice. Dean contends that the detective’s

       testimony was “a crude and prejudicially misleading oversimplification[.]”

       (Dean’s Br. 10).


[29]   Dean does not challenge the admission of the detective’s testimony, nor could

       he, since the testimony was specifically elicited during Dean’s cross-

       examination of the detective. See Thacker v. State, 578 N.E.2d 784, 786 (Ind. Ct.

       App. 1991) (explaining that it is invited error for an appellant to elicit testimony

       from a witness on cross-examination and then claim error in the admission of

       the testimony on appeal); Kingery v. State, 659 N.E.2d 490, 494 (Ind. 1995)

       Court of Appeals of Indiana | Memorandum Decision 71A03-1704-CR-689 | December 29, 2017   Page 17 of 18
       (holding that “[i]nvited errors are not subject to appellate review”), reh’g denied.

       Instead, he “asserts that lies by police interrogators must be subjected to special

       analytical treatment, because they weigh heavily against the voluntariness of a

       confession, as held in the widely-ignored Henry v. State, 738 N.E.2d 663, 665

       (Ind. 2000).” (Dean’s Br. 6). Dean also suggests that the police, in general,

       have disregarded the Indiana Supreme Court’s holding in Henry, and he asserts

       that this disregard has caused “a conflict between Judicial and Executive

       branches of government[,]” resulting in “a subject worthy of scholarly

       analysis[.]”). (Dean’s Br. 15). He further contends that Henry “should have a

       practical application to the tactics of police interrogators” and that “[t]he

       disregard of one arm of governance for the edicts of a powerful competing

       appendage” is “a subject begging review” and “is now presented to the Court

       for desperately-needed clarification.” (Dean’s Br. 6, 15). We decline Dean’s

       request to clarify or comment on the policy issues he has raised because we do

       “not render advisory opinions.” Reed v. State, 796 N.E.2d 771, 775 (Ind. Ct.

       App. 2003).


[30]   Affirmed.


       Riley, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1704-CR-689 | December 29, 2017   Page 18 of 18